Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on June 30, 2021.

	
Status of Claims
Claims 1, 10, 19 and 21-29 have been amended.
Claims 1, 6-10, 15-19, and 21-29 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 6-10, 15-19, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 6-9, 21 and 22 are drawn to methods (i.e., a process) while claim(s) 10, 15-19, and 24-29 are drawn to systems (i.e., a machine/manufacture). As such, claims 1, 6-10, 15-19, and 21-29 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 10 and 19) recites/describes the following steps:
the payment transaction comprising a proffer by the candidate cardholder of a payment card account to pay the originating merchant for goods or services, the authentication request message requesting verification that the candidate cardholder is an authentic cardholder of the payment account prior to completing the payment transaction, the authentication request message including a reward redemption indication associated with a unique reward code generated for a unique reward associated with the candidate cardholder, the reward redemption indication being one of a reward redemption flag 
in response to receiving the authentication request message and prior to completing the payment transaction, perform one of: 
(A) in response to identifying that the reward redemption flag has a not-set status, i) transmitting, by the processing component, an authentication challenge to the candidate cardholder, the authentication challenge requesting the candidate cardholder to transmit to the verification computing device additional cardholder information associated with the candidate cardholder, ii) receiving, by the processing component from the candidate cardholder, the additional cardholder information in response to the authentication challenge, and iii) determining, by the processing component, whether the candidate cardholder is the authentic cardholder based on the additional cardholder information received in response to the authentication challenge; and 
(B) in response to identifying that the reward redemption flag has a set status, i) bypassing, by the processing component, the authentication challenge and ii) determining that the candidate cardholder is the authentic cardholder;
These steps, under its broadest reasonable interpretation, describe or set-forth enhancing payment transaction authentication using a merchant loyalty scheme, which amounts to a “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) identifying a user who has been issued an offer and requiring additional verification if it is determined that they are not the intended recipient (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).



Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“verification computing device (claim 1, 10, 15-19 and 24-26)”
“memory (claim 1, 10 and 19)" 
“Client system”
"processing component (claims 1, 10, 19 and 29)" 
“non-transitory computer-readable storage device (Claim 19)" 
in response to the respective determining step in the one of step (A) and step (B), generating, by the processing component, an authentication response message for the authentication request message (Claim 1, 10 and 19)
transmit, the authentication response message directly to the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder (Claim 1, 10 and 19).

The requirement to execute the claimed steps/functions "by verification computing device;" and “memory” “client system” and “processing component” and “non-transitory computer-readable storage device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “in response to the respective determining step in the one of step (A) and step (B), generating, by the processing component, an authentication response message for the authentication request message;” and  “transmit, the authentication response message directly to the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Transmitting a response is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).



Dependent claims 6-9, 15-18, and 21-29 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 6-9, 15-18, and 21-29 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "by verification computing device;" and “memory” and “client system” and “processing component” and “non-transitory computer-readable storage device” is equivalent to adding the words "apply it" on a generic (see MPEP 2106.05 (f)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “generating an authentication response message;” and  “transmit, the authentication response message directly to the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of authenticating transactions ([0003] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).



Dependent claims 6-9, 15-18, and 21-29 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 6-9, 15-18, and 21-29 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 15-19, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Coppinger (20130117087) in view of Kim (2012/0179531).

Claim 1
Coppinger discloses a method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets) that are utilized by a customer in a transaction:
receiving, by the processing component, an authentication request message for a payment transaction originating from an originating merchant for a candidate cardholder, the payment transaction comprising a proffer by the candidate cardholder of a payment card account to pay the originating merchant for goods or services, the authentication request message requesting verification that the candidate cardholder is an authentic cardholder of the payment account prior to completing the payment transaction, the authentication request message including a reward redemption indication associated with a unique reward code generated for a unique reward associated with the candidate cardholder, the reward redemption indication including of a reward redemption flag (Coppinger [0018][0031[0063]]); See at least “the loyalty gateway [processing component] receives transaction information in the form of an authorization request, extracts data needed to facilitate loyalty features [reward redemption indication], and routes the authorization request to an appropriate payment gateway 125 for transaction authorization.” See also [0058] “the electronic coupon includes electronic token information [redemption flag] that allows the customer to be identified when the coupon is redeemed.”
(B) in response to identifying that the reward redemption flag has a set status, i) bypassing, by the processing component, the authentication challenge and ii) determining that the candidate cardholder is the authentic cardholder (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Coppinger teaches the limitations above, but does not explicitly teach an authentication message. Kim teaches:
perform one of: (A) in response to identifying that the reward redemption flag has a not-set status, i) transmitting, by the processing component, an authentication challenge to the candidate cardholder, the authentication challenge requesting the candidate cardholder to transmit to the verification computing device additional cardholder information associated with the candidate cardholder, ii) receiving, by the processing component from the candidate cardholder, the additional cardholder information in response to the authentication challenge, and iii) determining, by the processing component, whether the 21652-00632PATENT candidate cardholder is the authentic cardholder based on the additional cardholder information received in response to the authentication challenge  (Kim [0026][0027]); Accordingly, additional authentication and verification of the transaction may be necessary, preferably in the presence of the provider (which includes their representatives such as their employees, agents, etc.). “Alternatively, if the user received the electronic confirmation message on user's computer, he may print it out and bring it to the provider's place of business 230 (which is a form of transmitting the information). As will be appreciated, the confirmation message 211 may be presented to the provider 230 in any of a wide variety of ways without departing from the scope of the invention.”  The instant specification teaches that the authentication challenge can be “a challenge question, or any other form that requires candidate cardholder to perform an action to confirm his or her identity [0023].” It is the Examiner’s position that providing the confirmation to the computing device (which can be by various non limiting means, as stated in the reference) confirms identity.
in response to the respective determining step in the one of step (A) and step (B), generating, by the processing component, an authentication response message for the authentication request message  (Kim [0027]); See “the provider ( directly or indirectly by user or provider's representative) effects redemption by initiating an authentication message, e.g., an email reply or text message reply, or opening a service through user's mobile device such as a browser or an application, or a phone call to the system, in which the authentication message is transmitted to the system in response to the confirmation message…(emphasis added).”
transmitting, by the processing component, the authentication response message directly to a client system associated with the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder  (Kim [0007][0036]). See “System receives authentication identifier, validates or confirms authentication by matching the information provided in second communication against information stored in the system regarding the transaction, provider and/or user.” Where the provider is a business or merchant [0008]. See also [0036] where the reference teaches an unsuccessful authentication of the candidate cardholder. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets), as taught by Coppinger, the method of authentication by using a challenge to the user, as taught by Kim, to further protect against reward redemption fraud or abuse.

Claim 6 
Coppinger discloses the following:
wherein the unique reward code provides a discount on the payment transaction  (Coppinger [0026][0058]). See at least “the electronic coupon includes electronic token information [unique reward code] that allows the customer to be identified when the coupon is redeemed. Practitioners will appreciate that there are any number of data [unique reward code] that may be included in the electronic coupon that may be used for any number of purposes.”

Claim 7 
Coppinger discloses the following:
wherein the unique reward code is provided to the candidate cardholder from the merchant loyalty scheme associated with the originating merchant (Coppinger [0058]). Where the reference teaches that the electronic coupon [unique reward code] is sent to the communication device [candidate cardholder] and serves as a token. 

Claim 8
Coppinger teaches the limitations above, but does not explicitly teach a code uniquely correlated with the cardholder. Kim teaches authentication of a transaction to prevent duplication or unauthorized use:
wherein the unique reward code is uniquely correlated with the candidate cardholder and the unique reward code is for a single use (Kim [0036]).
Kim does not explicitly disclose a unique reward code for single use. However, Kim teaches authentication of a transaction to prevent duplication or unauthorized use. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the discount code would be single use because the goal is to prevent duplication or unauthorized use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets), as taught by Coppinger, the method of the reward code being correlated with the cardholder, as taught by Kim, to add an additional step of verification to avoid fraud or misuse.
	

Claim 9 
Coppinger discloses the following:
wherein the unique reward code is provided to the candidate cardholder based on one or more purchases associated with the originating merchant (Coppinger [0055]-[0058]).  Where the reference discloses that the merchant issues coupons to loyalty user and the coupons may be in the form of a token that is later used to identify the cardholder when redeemed.

Claim 10
Coppinger discloses the following: 
receivSee at least “the loyalty gateway [processing component] receives transaction information in the form of an authorization request, extracts data needed to facilitate loyalty features [reward redemption indication], and routes the authorization request to an appropriate payment gateway 125 for transaction authorization.” See also [0058] “the electronic coupon includes electronic token information [redemption flag] that allows the customer to be identified when the coupon is redeemed.”
B) in response to identifying that the reward redemption flag has a set status, i) bypass the authentication challenge and ii) determine that the candidate cardholder is the authentic cardholder; (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Coppinger teaches the limitations above, but does not explicitly teach an authentication message. Kim teaches:
 (a) in response to identifying that the reward redemption flag has a not-set status, i) transmit an authentication challenge to the candidate cardholder, the authentication challenge requesting the Accordingly, additional authentication and verification of the transaction may be necessary, preferably in the presence of the provider (which includes their representatives such as their employees, agents, etc.). “Alternatively, if the user received the electronic confirmation message on user's computer, he may print it out and bring it to the provider's place of business 230 (which is a form of transmitting the information). As will be appreciated, the confirmation message 211 may be presented to the provider 230 in any of a wide variety of ways without departing from the scope of the invention.”  The instant specification teaches that the authentication challenge can be “a challenge question, or any other form that requires candidate cardholder to perform an action to confirm his or her identity [0023].” It is the Examiner’s position that providing the confirmation to the computing device (which can be by various non limiting means, as stated in the reference) confirms identity.
in response to the respective determining step in the one of step (A) and step (B), generate an authentication response message for the authentication request message  (Kim [0027]); See “the provider ( directly or indirectly by user or provider's representative) effects redemption by initiating an authentication message, e.g., an email reply or text message reply, or opening a service through user's mobile device such as a browser or an application, or a phone call to the system, in which the authentication message is transmitted to the system in response to the confirmation message…(emphasis added).”
transmit, the authentication response message directly to a client system associated with the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder (Kim [0007]). See “System receives authentication identifier, validates or confirms authentication by matching the information provided in second communication against information stored in the system regarding the transaction, provider and/or user.” Where the provider is a business or merchant [0008].   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets), as taught by Coppinger, the method of authentication by using a challenge to the user, as taught by Kim, to further protect against reward redemption fraud or abuse.

Claim 15
Coppinger discloses the following:
wherein the unique reward code provides a discount on the payment transaction  (Coppinger [0026][0058]). See at least “the electronic coupon includes electronic token information [unique reward code] that allows the customer to be identified when the coupon is redeemed. Practitioners will appreciate that there are any number of data [unique reward code] that may be included in the electronic coupon that may be used for any number of purposes.” 

Claim 16
Coppinger discloses the following:
wherein the unique reward code is provided to the candidate cardholder from the merchant loyalty scheme associated with the originating merchant (Coppinger [0058]). Where the reference teaches that the electronic coupon [unique reward code] is sent to the communication device [candidate cardholder] and serves as a token.

Claim 17 
Coppinger discloses the limitations above. Coppinger does not explicitly disclose the reward code being correlated with the cardholder. Kim teaches:
wherein the unique reward code is uniquely correlated with the candidate cardholder and the unique reward code is for a single use (Kim [0036]).  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets), as taught by Coppinger, the method of the reward code being correlated with the cardholder, as taught by Kim, to add an additional step of verification to avoid fraud or misuse.

Claim 18
Coppinger discloses the following:
wherein the unique reward code is provided to the candidate cardholder based on one or more purchases associated with the originating merchant   (Coppinger [0055]-[0058]).  Where the reference discloses that the merchant issues coupons to loyalty users and the coupons may be in the form of a token that is later used to identify the cardholder when redeemed.

Claim 19 
Coppinger discloses the following: 
receive an authentication request message for a payment transaction originating from an originating merchant for a candidate cardholder, the payment transaction comprising a proffer by the candidate cardholder of a payment card account to pay the originating merchant for goods or services, the authentication request message requesting verification that the candidate cardholder is an authentic cardholder of the payment card account prior to completing the payment transaction, the authentication request message including a reward redemption indication associated with a unique reward code generated for a unique reward associated with the candidate cardholder, the reward redemption indication including a reward redemption flag (Coppinger [0018][0031[0063]]); See at least “the loyalty gateway [processing component] receives transaction information in the form of an authorization request, extracts data needed to facilitate loyalty features [reward redemption indication], and routes the authorization request to an appropriate payment gateway 125 for transaction authorization.” See also [0058] “the electronic coupon includes electronic token information [redemption flag] that allows the customer to be identified when the coupon is redeemed.”
 (B) in response to identifying that the reward redemption flag has a set status, i) bypass the authentication challenge and ii) determine that the candidate cardholder is the authentic cardholder; (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Coppinger teaches the limitations above, but does not explicitly teach an authentication message. Kim teaches:
in response to receiving the authentication request message and prior to completing the payment transaction, perform one of: (A) in response to identifying that the 21652-00632PATENTreward redemption flag has a not-set status, i) transmit an authentication challenge to the candidate cardholder, the authentication challenge requesting the candidate cardholder to transmit to the verification computing device additional cardholder information associated with the candidate cardholder, ii) receive, from the candidate cardholder, the additional cardholder information in response to the authentication challenge, and iii) determine whether the candidate cardholder is the authentic cardholder based on the additional cardholder information received in response to the authentication challenge (Kim [0026][0027]); Accordingly, additional authentication and verification of the transaction may be necessary, preferably in the presence of the provider (which includes their representatives such as their employees, agents, etc.). “Alternatively, if the user received the electronic confirmation message on user's computer, he may print it out and bring it to the provider's place of business 230 (which is a form of transmitting the information). As will be appreciated, the confirmation message 211 may be presented to the provider 230 in any of a wide variety of ways without departing from the scope of the invention.”  The instant specification teaches that the authentication challenge can be “a challenge question, or any other form that requires candidate cardholder to perform an action to confirm his or her identity [0023].” It is the Examiner’s position that providing the confirmation to the computing device (which can be by various non limiting means, as stated in the reference) confirms identity.
 in response to the respective determining step in the one of step (A) and step (B), generate an authentication response message for the authentication request message   (Kim [0027]); See “the provider ( directly or indirectly by user or provider's representative) effects redemption by initiating an authentication message, e.g., an email reply or text message reply, or opening a service through user's mobile device such as a browser or an application, or a phone call to the system, in which the authentication message is transmitted to the system in response to the confirmation message…(emphasis added).”
transmit the authentication response message directly to a client system associated with the originating merchant, the authentication response message indicating one of successful authentication of the candidate cardholder and unsuccessful authentication of the candidate cardholder (Kim [0007]). See “System receives authentication identifier, validates or confirms authentication by matching the information provided in second communication against information stored in the system regarding the transaction, provider and/or user.” Where the provider is a business or merchant [0008]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets), as taught by Coppinger, the method of authentication by using a challenge to the user, as taught by Kim, to further protect against reward redemption fraud or abuse.

Claim 21 
Coppinger discloses the following:
wherein the not-set status indicates that no reward associated with the merchant loyalty scheme has been redeemed by the candidate cardholder  (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” 
Coppinger does not explicitly disclose a set and not set status. However, Coppinger teaches that a status is determined regarding a transaction instrument based on a flag being returned to indicate that the card had a relationship with the loyalty instrument. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the presence or lack of presence of a flag would indicate a set or not set status so that the merchant know whether to check for loyalty benefits or rewards.
	 
Claim 22
Coppinger discloses the following:
wherein the set status indicates that the payment transaction includes a reward redemption initiated by the candidate cardholder (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”   Examiner interprets this to mean that when the transaction is initiated there is a verification that the payment card is enrolled to receive the loyalty benefits. The flag is set once it is determined that the payment card is linked or verified to the cardholder.
  
Claim 23
Coppinger discloses the following:
wherein the reward redemption indication further includes the unique reward code, and wherein determining whether the reward redemption indication verifies that the candidate cardholder is the respective authentic cardholder further comprises (Coppinger [0061][0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” Where the unique reward code is the transaction instrument with a unique primary account number which serves as the loyalty instrument (where both seek to verify the authenticity of the user).
receiving the unique reward code from the candidate cardholder; and matching the unique reward code to an issued unique reward code of the candidate cardholder (Coppinger [0074][0082]).  See “an authentication credential may comprise a code and/or biometric sample that are verified against a stored code or a stored biometric sample.”
Coppinger does not explicitly disclose the above steps. However, Coppinger teaches that a transaction instruments serves as its own unique identifier and that it is matched against stored information to authenticate a user. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the unique reward code would be matched against stored codes, to prevent fraud and unauthorized use.

Claim 24
Coppinger discloses the following:
wherein the not-set status indicates that no reward associated with the merchant loyalty scheme has been redeemed by the candidate cardholder  (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” 
Coppinger does not explicitly disclose a set and not set status. However, Coppinger teaches that a status is determined regarding a transaction instrument based on a flag being returned to indicate that the card had a relationship with the loyalty instrument. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the presence or lack of presence of a flag would indicate a set or not set status so that the merchant know whether to check for loyalty benefits or rewards.
 
Claim 25
Coppinger discloses the following:
wherein the set status indicates that the payment transaction includes a reward redemption initiated by the candidate cardholder (Coppinger [0061][0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” Examiner interprets this to mean that when the transaction is initiated there is a verification that the payment card is enrolled to receive the loyalty benefits. The flag is set once it is determined that the payment card is linked or verified to the cardholder.

Claim 26
Coppinger discloses the following:
wherein the reward redemption indication further includes the unique reward code, and wherein the verification computer device is further configured to determine whether the reward redemption indication verifies that the candidate cardholder is the respective authentic cardholder by: receiving the unique reward code from the candidate cardholder; and matching the unique reward code to an issued unique reward code of the candidate cardholder  (Coppinger [0061][0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” Where the matching occurs when the loyalty instrument (which serves as the reward code) is matched to the transaction instrument.

Claim 27 
Coppinger discloses the following:
wherein the not-set status indicates that no reward associated with a merchant loyalty scheme has been redeemed by the candidate cardholder  (Coppinger [0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” Where the reward is the loyalty account tied to the transaction card.
Coppinger does not explicitly disclose a set and not set status. However, Coppinger teaches that a status is determined regarding a transaction instrument based on a flag being returned to indicate that the card 

Claim 28 
Coppinger discloses the following:
wherein the set status the payment transaction includes a reward redemption initiated by the candidate cardholder (Coppinger [0061][0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).” Examiner interprets this to mean that when the transaction is initiated there is a verification that the payment card is enrolled to receive the loyalty benefits. The flag is set once it is determined that the payment card is linked or verified to the cardholder.

Claim 29 
Coppinger discloses the following:
wherein the reward redemption indication further includes the unique reward code, and wherein the computer-executable instructions further cause the processor to determine whether the reward redemption indication verifies that the candidate cardholder is the respective authentic cardholder (Coppinger [0061][0063]): See at least “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”: Where the unique reward code is the transaction instrument with a unique primary account number which serves as the loyalty instrument (where both seek to verify the authenticity of the user).
receiving the unique reward code from the candidate cardholder; and matching the unique reward code to an issued unique reward code of the candidate cardholder (Coppinger [0074][0082]).  See “an authentication credential may comprise a code and/or biometric sample that are verified against a stored code or a stored biometric sample.”
.


Response to Arguments
 Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Here, the pending claims do not recite any abstract idea.

Examiner respectfully disagrees. The claims are fall under certain methods of human activity, specifically commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations). The method of authenticating a user by matching the coupon code to a particular user using generic computing technology is a sales activity. The decision point of whether to issue the authentication challenge falls under the mental process category as well. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). As such the rejection has been maintained.


Applicant Argues: However, even assuming arguendo that the present claims recite a judicial exception enumerated in the 2019 PEG, the present claims are subject-matter eligible under the second prong of Step 2A.


Examiner respectfully disagrees. The claim recites one additional element: that is a verification computing device that is used to perform the receiving determining steps and transmitting steps. The computing device in all steps is recited at a high level of generality, i.e., as a generic computing device performing a generic computer function of processing data (associating data with a user and determining whether the data requires additional authentication). This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Furthermore, 

Applicant Argues: The pending claims include additional elements that enable the claims to address this specific latency problem in such conventional authentication computer systems, such as a reward redemption indication, associated with a unique reward code generated for a unique reward associated with the candidate cardholder, added to the authentication request message and being at least one of a reward redemption flag and the unique reward code itself.
Examiner respectfully disagrees. The Examiner notes that this claim of significantly more is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than using automating a mental process. However, the Examiner respectfully notes that the features of the claimed invention (i.e. associating codes) does not represent an improvement, it is merely performing operations with a device. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.




Applicant Argues: In this case, Applicant's claims are similar to those found to be eligible in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). In BASCOM, the Federal Circuit recognized that the claims "recite[d] generic computer, network and Internet components, none of which is inventive by itself BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering." 827 F.3d at 1349. Nevertheless, the court held that a software tool for filtering Internet content constituted "significantly more" because the location of installation of the tool contravened the conventional arrangement of functions for Internet filtering tools. Id at 1350; cf id at 1345.

Examiner respectfully disagrees. Examiner notes that the fact pattern present in the Bascom v. AT&T case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is "significantly more" because it contravenes the conventional arrangement of functions for cardholder authentication.

Moreover, the Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion): 
“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an abstract idea because "data collection, recognition, and storage is undisputedly well-known" and "humans have always performed these functions"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organizing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases). 
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself[…]However, we disagree with the district court's analysis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”

Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 

Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g.. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not inventive, and it was the combination of those elements that was the deciding factor on eligibility. 

Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 

Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.

Applicant Argues:  More generally, in the instant application, the pending claims clearly recite more than well-understood, routine, or conventional activities at 1 east with respect to electronically authenticating a consumer in an unconventional fashion by leveraging the use of electronic reward redemption indications to authenticate a consumer, thereby reducing time required by burdensome active authentication communications to the consumer.

Examiner respectfully disagrees. Examiner has provided the evidence in the rejection above. 

Applicant’s arguments with respect the rejection under 35 USC 103 to claims 1, 6-10, 15-19, and 21-29 have been considered but are not persuasive. 

Applicant Argues: No combination of Coppinger and Kim describes or suggests the computer based method of Claim 1.

Examiner disagrees and has stated the reasons above. Applicant’s amendments did not further clarify the claims. Also noted: Limitations in independent claims 1, 10 and 19 constitute conditional method steps. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” (See MPEP 2111.04, II) which states “For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Therefore, contingent steps found in claims 21, 22, 24 and 27 that depend from conditional steps which are not required to be performed, do not have patentable weight. 

	
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681